Citation Nr: 1032544	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-36 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing 
loss, evaluated as noncompensable prior to May 18, 2010 and 20 
percent disabling from May 18, 2010 onward.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1943 to April 
1946. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the RO in St. 
Louis, Missouri, which in pertinent part granted service 
connection for bilateral hearing loss and assigned a 
noncompensable initial rating.  

During the pendency of the appeal, an increased initial 
evaluation from noncompensable to 20 percent was granted, 
effective May 18, 2010, for bilateral hearing loss in a May 2010 
rating decision.  The Board notes, with respect to increased 
ratings, the United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the appellant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has filed 
a notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.

The Veteran also initiated an appeal of the April 2008 rating 
decision granting service connection for tinnitus and assigning 
an initial evaluation of 10 percent disabling.  A statement of 
the case (SOC) was issued in October 2008.  However, as appellant 
did not respond with a timely substantive appeal concerning this 
issue, this issue is not before the Board.  

The Board notes that the issue of entitlement to service 
connection for heart problems been raised by the record.  See VA 
Form 9, November 2008.  Such a claim was previously denied in an 
April 2007 rating decision.  Although the Veteran filed a timely 
notice of disagreement (NOD) with respect to that rating 
decision's denial of service connection for hearing loss and 
tinnitus, he did not initiate an appeal as to the issue of 
service connection for cardiomyopathy with pacemaker (claimed as 
heart problems).  Accordingly, the April 2007 rating decision 
concerning this issue is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.200 (2009).  The Veteran must now present 
new and material evidence in order to reopen the heart problems 
claim.  As the Veteran's application to reopen the claim has not 
been adjudicated by the Agency of Original Jurisdiction (AOJ), 
the Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Prior to May 18, 2010, the Veteran's bilateral hearing loss 
disability was manifested by hearing loss corresponding to 
auditory acuity level II in the right ear and I in the left ear, 
per Table VI of the VA schedule of ratings.  

2. From May 18, 2010 onward, the Veteran's bilateral hearing loss 
disability has been manifested by hearing loss corresponding to 
auditory acuity level V in both ears, per Table VI of the VA 
schedule of ratings.  


CONCLUSIONS OF LAW

1. The criteria for a compensable initial rating for bilateral 
hearing loss prior to May 18, 2010 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 
4.86, Diagnostic Code 6100 (2009).

2. The criteria for an initial rating in excess of 20 percent 
disabling for bilateral hearing loss from May 18, 2010 onward 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to and following the initial adjudication of the Veteran's 
claim, letters dated in December 2006 and July 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187; Pelegrini II, 18 Vet. App. at 120-21.  The letters advised 
the Veteran of the information necessary to substantiate the 
claim, and of his and VA's respective obligations for obtaining 
specified different types of evidence.  The Veteran was informed 
of the specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical reports 
that he had.  He was also told that it was ultimately his 
responsibility to support the claim with appropriate evidence.  
In addition, the letters provided the Veteran with notice 
concerning the assignment of disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

The Court has held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability rating, 
and an effective date has been made, § 5103(a) notice has served 
its purpose, and its application is no longer required because 
the claim has already been substantiated."  Id.  In this case, 
the Veteran's claim was granted, and a disability rating and 
effective date assigned, in an April 2008 decision of the RO.  
The December 2006 and July 2008 VCAA letters have served their 
purpose and VA's duty to notify under § 5103(a) is discharged.  
See Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Accordingly, 
the Board concludes that any error in failing to provide adequate 
pre-adjudicative notice was harmless.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been associated with the file.  The Veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with appropriate VA audiological 
examinations in April 2008 and May 2010.  The Board finds the 
examination reports on file to be adequate for rating purposes.  
During the course of the appeal, Compensation and Pension (C&P) 
hearing examination worksheets were revised to include a 
discussion of the effect of the Veteran's hearing loss disability 
on occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't of 
Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 
4.10 (2009).  In this case, the April 2008 and May 2010 VA 
examination reports did not identify any effects of the Veteran's 
hearing loss on his occupational functioning and daily 
activities.  However, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the United States Court of Appeals for Veterans Claims 
(Court) noted the worksheet revisions, but also noted that even 
if an audiologist's description of the functional effects of the 
appellant's hearing disability was somehow defective, the 
appellant bears the burden of demonstrating any prejudice caused 
by a deficiency in the examination.  No such prejudice has been 
demonstrated here.  On VA audiological evaluation in July 2009, 
it was noted that the Veteran complained of not being able to 
hear when talking on a cell phone.  Thus, it is established that 
the functional effects of the Veteran's hearing loss disability 
were considered by a VA audiologist.  Neither the Veteran nor his 
attorney has not alleged any prejudice caused by a deficiency in 
the July 2009 audiological evaluation.  In sum, the Board finds 
that the functional effects of the Veteran's disability were 
adequately addressed, and that the RO and VA examiners have 
demonstrated substantial compliance with all applicable 
regulatory provisions.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009); 
Martinak, 21 Vet. App. at 455 (citing Cintron v. West, 13 Vet. 
App. 251, 259 (1999) (VA has no obligation to read a veteran's 
mind).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Initial Ratings

The Veteran is seeking a higher initial rating for his bilateral 
hearing loss disability.  He is currently assigned a 
noncompensable rating prior to May 18, 2010 and a 20 percent 
rating from May 18, 2010 onward.  

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the veteran 
has timely appealed the rating initially assigned for the 
service-connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the veteran is entitled to "staged" ratings to compensate 
him for times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experiences certain symptoms.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, measured 
by puretone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I for 
essentially normal hearing acuity, through Level XI for profound 
deafness.  VA audiometric examinations are conducted using a 
controlled speech discrimination test together with the results 
of a puretone audiometry test.  The vertical lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel loss based on the pure tone audiometry 
test.  The numeric designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination and 
the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 
4.85) by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear has a numeric designation Level of "V" and the 
poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R.  § 4.85.

a.	Prior to May 18, 2010

The Veteran's bilateral hearing loss disability is presently 
evaluated as noncompensable for the period prior to May 18, 2010.

The Veteran was afforded a VA examination in April 2008 to assess 
the current nature and etiology of his bilateral hearing loss 
disability.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
55
55
LEFT
40
50
55
55
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.  
Puretone averages were 53 dB in the right ear and 55 dB in the 
left ear.  

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a numeric 
designation for use on Table VII to determine the correct 
disability level.  The right ear had a puretone average of 53 dB 
and a speech recognition score of 88; therefore the right ear 
receives a designation of II.  The left ear had a puretone 
average of 55 dB and a speech recognition score of 92; therefore 
the left ear receives a designation of I.  The point where II and 
I intersect on Table VII then reveals the disability level for 
the Veteran's hearing loss, which in this case does not reach a 
compensable level.  

VA treatment records reflect that the Veteran was seen for an 
audiological evaluation in July 2009.  Audiometric testing 
revealed, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
60
55
LEFT
35
50
55
60
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.  
Puretone averages were 54 dB in the right ear and 56 dB in the 
left ear.  

Applying Table VI in 38 C.F.R. § 4.85, the right ear had a 
puretone average of 54 dB and a speech recognition score of 88; 
therefore the right ear receives a designation of II.  The left 
ear had a puretone average of 56 dB and a speech recognition 
score of 92; therefore the left ear receives a designation of I.  
The point where II and I intersect on Table VII then reveals the 
disability level for the Veteran's hearing loss, which again does 
not reach a compensable level.  

The regulations have two provisions for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 because the speech 
discrimination test may not reflect the severity of communicative 
functioning that these veterans experience.  See 64 Fed. Reg. 
25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if 
puretone thresholds in each of the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation 
can be based either on Table VI or Table VIa, whichever results 
in a higher evaluation.  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of amplification 
needed to attempt to conduct a speech discrimination test would 
be painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 25209 
(May 11, 1999).  38 C.F.R. § 4.86(b) indicates that when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the Roman numeral designation for 
hearing impairment will be chosen from either Table VI or Table 
VIa, whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  This 
provision compensates for a pattern of hearing impairment that is 
an extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  In the 
instant case, the Veteran's disability does not reflect either of 
the exceptional hearing loss patterns at any time prior to May 
18, 2010.

In light of the foregoing, the Board finds that there is no 
evidence showing that the Veteran is entitled to a compensable 
rating at any point prior to May 18, 2010.  The noncompensable 
evaluation currently assigned adequately reflects the clinically 
established impairment experienced by the Veteran.  Thus, his 
request for a compensable evaluation is denied.  See 38 C.F.R. §§ 
4.85, 4.86, 4.87.  The Board has considered the possibility of 
staged ratings.  See Fenderson, supra; Hart, supra.  However, as 
the criteria for a compensable rating have not been met at any 
time during this period, staged ratings are inapplicable. 

b.	From May 18, 2010 onward

The Veteran's bilateral hearing loss disability is currently 
evaluated as 20 percent disabling for the period from May 18, 
2010 onward.  

	(CONTINUED ON NEXT PAGE)



The Veteran was afforded a VA audiological examination in May 
2010.  At this examination, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
65
70
LEFT
45
50
65
65
70

Speech audiometry revealed speech recognition ability of 70 in 
the right ear and 68 percent in the left ear.  Puretone averages 
were 61 dB in the right ear and 63 dB in the left ear.  

Applying Table VI in 38 C.F.R. § 4.85, the right ear had a 
puretone average of 61 dB and a speech recognition score of 70; 
therefore the right ear receives a designation of V.  The left 
ear had a puretone average of 63 dB and a speech recognition 
score of 68; therefore the left ear also receives a designation 
of V.  The point where V and V intersect on Table VII then 
reveals the disability level for the Veteran's hearing loss, 
which warrants a 20 percent disability rating.  

As noted above, the regulations have two provisions for 
evaluating veterans with certain patterns of hearing impairment 
that cannot always be accurately assessed under 38 C.F.R. § 4.85 
because the speech discrimination test may not reflect the 
severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 
4.86(a) indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table VI 
or Table VIa, whichever results in a higher evaluation.  38 
C.F.R. § 4.86(b) indicates that when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 2000 
Hertz, the Roman numeral designation for hearing impairment will 
be chosen from either Table VI or Table VIa, whichever results in 
the higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  Here, however, the Veteran's 
disability does not reflect either of the exceptional hearing 
loss patterns at any time from May 18, 2010 onward.

The Board has also considered the possibility of staged ratings, 
but concludes that the criteria for a compensable rating have at 
no time been met during the period on and after May 18, 2010.  
See Fenderson, supra; Hart, supra.  Accordingly, staged ratings 
are inapplicable. 

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for an initial rating in excess of 
20 percent disabling from May 18, 2010 onward for his bilateral 
hearing loss disability.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board acknowledges the Veteran's contention that he deserves 
higher initial ratings for his bilateral hearing loss disability.  
The Veteran can attest to factual matters of which he has first-
hand knowledge, e.g., that he has difficulty hearing speech in 
group settings.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the Veteran is not competent to opine as to 
his own puretone thresholds or speech recognition ability because 
such opinions require medical expertise which he has not been 
shown to have, and these types of findings are not readily 
observable by a lay person.  See Espiritu, supra; Layno v. Brown, 
6 Vet. App. 465, 469-470 (1994).  Moreover, the Board finds more 
competent and credible the medical opinions provided by the 
experts at the VA examinations than the lay assertions of the 
Veteran.  Id; see also Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches. . .As is true with any 
piece of evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the [Board as] 
adjudicators. . .").

Finally, the Board has considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluations for the Veteran's bilateral hearing 
loss are not inadequate.  The Veteran was afforded VA 
examinations in April 2008 and May 2010, as well as a VA 
audiological evaluation in July 2009.  At the July 2009 
evaluation, he reported to the audiologist that he had trouble 
hearing on a cell phone.  It does not appear that the Veteran has 
an "exceptional or unusual" disability; he merely disagrees with 
the assigned evaluations for his level of impairment.  In other 
words, he does not have any symptoms from his service-connected 
disability that are unusual or are different from those 
contemplated by the schedular criteria.  The available schedular 
evaluations for that disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See VAOPGCPREC 6-
96.  Further inquiry into extraschedular consideration is moot.  
See Thun, supra.


ORDER

Entitlement to a compensable initial rating for bilateral hearing 
loss prior to May 18, 2010 is denied.

Entitlement to an initial rating in excess of 20 percent 
disabling for bilateral hearing loss from May 18, 2010 onward is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


